DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Li (US2005/0228448).
Regarding claim 1, Li discloses a surgical repair method, comprising: 
forming a cavity within bone (Paragraph [0029]), the cavity having a cavity diameter (dimension d of cavity, Paragraph [0029]); 
delivering into the cavity a self-assembling suture anchor assembly in a delivery configuration (anchoring system 10 delivered in a linear delivery configuration as shown in Fig. 1, see Fig. 2, Paragraph [0030]), the suture anchor assembly having a main suture strand (suture element 40), and a plurality of suture elements (anchors 12a-d) each connected to the main suture strand by a suture arm (linking element 30); 
deploying the suture anchor assembly by tensioning the main suture strand (Paragraph [0035]) such that the suture elements are rearranged into a deployed configuration in which the suture anchor elements are oriented in a coplanar manner substantially parallel to the bone surface and unable to pass through the cavity (when the anchors are further transitioned to the configuration as shown in Fig. 5, the anchors are rearranged to a side by side relationship, Paragraph [0036]; the anchors 12a-d are in a substantially parallel relationship to the bone surface as shown in Fig. 5); and 
securing a graft or soft tissue connected to the suture anchor assembly to bone (Paragraph [0046]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wolf et al (US7686838) (“Wolf”). 
Regarding claim 3, Li discloses the method of claim 1; yet, is silent regarding wherein the graft or soft tissue is attached to the main suture strand. Wolf teaches a suture assembly (40) having a graft material (19) affixed to the main suture strand (30)(4:1-3 of Wolf). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include a graft material affixed to the main suture strand as taught by Wolf in order to assist with healing and using the anchor to attach a desired structure to the biological tissue (see Paragraph [0022] of Li). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M. M./
Examiner, Art Unit 3771


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771